                                    Case 3:21-cv-00080-MMD-CLB Document 59 Filed 08/05/21 Page 1 of 4



                                1   Laura K. Granier, Esq (SBN 7357)
                                2
                                    Erica K. Nannini, Esq (SBN 13922)
                                    HOLLAND & HART LLP
                                3   5441 Kietzke Lane, 2nd Floor
                                    Reno, Nevada 89511
                                4   Tel: 775-327-3000
                                5   Fax: 775-786-6179
                                    lkgranier@hollandhart.com
                                6   eknannini@hollandhart.com
                                7
                                    Hadassah M. Reimer, Esq (Wyo. Bar No. 6-3825)
                                8   Admitted Pro Hac Vice
                                    HOLLAND & HART LLP
                                9   P.O. Box 68
                               10   Jackson, WY 83001
                                    Tel: 307-734-4517
                               11   Fax: 307-739-9544
                               12
                                    hmreimer@hollandhart.com
5441 KIETZKE LANE, SUITE 200




                               13   Attorneys for Defendant-Intervenor
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                                    Lithium Nevada Corp.
                               14

                               15                           UNITED STATES DISTRICT COURT
                                                             FOR THE DISTRICT OF NEVADA
                               16

                               17
                                                                                 )
                                  BARTELL RANCH, LLC, a Nevada                   )       Case No. 3:21-cv-00080-MMD-CLB
                               18 limited liability company and                  )
                                                                                 )
                               19 EDWARD BARTELL,                                )
                                                                   Plaintiffs,   )
                               20
                                    v.                                           )
                               21                                                )       LITHIUM NEVADA CORP.’S
                                  ESTER M. MCCULLOUGH,                           )
                               22 Winnemucca District Manager,                           RESPONSE TO BURNS PAIUTE
                                                                                 )       TRIBE’S MOTION TO INTERVENE
                               23
                                  Bureau of Land Management;                     )
                                  BUREAU OF LAND                                 )
                               24 MANAGEMENT,                                    )
                               25                               Defendants,      )
                                    and                                          )
                               26                                                )
                                    LITHIUM NEVADA CORP.,                        )
                               27
                                                     Defendant-Intervenor.       )
                               28
                                                                                     1
                                    Case 3:21-cv-00080-MMD-CLB Document 59 Filed 08/05/21 Page 2 of 4



                                1

                                2          Based on representations from counsel for the Burns Paiute Tribe described
                                3   below, Lithium Nevada Corp. (“Lithium Nevada”) does not oppose the Burns Paiute
                                4   Tribe’s motion to intervene in the above captioned case but reserves the right to assert
                                5   any defenses or jurisdictional or procedural challenges to the Burns Paiute Tribe’s
                                6   claims. In filing this non-opposition, Lithium Nevada relies on the representation of
                                7   counsel for the Burns Paiute Tribe that, (i) if permitted to intervene quickly (facilitated
                                8   by non-opposition to its motion to intervene) it does not intend to file a separate
                                9   preliminary injunction motion but instead will join in the previously filed motion for
                               10   preliminary injunction; (ii) it will adhere to the existing schedule agreed upon by all of
                               11   the parties (including the most recent intervenors) and ordered by this Court; and (iii)
                               12   no arguments will be asserted that non-opposition to its intervention is a concession of
5441 KIETZKE LANE, SUITE 200




                               13   any issue or legal argument or defense.
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14          Lithium Nevada notes that the Reno Sparks Indian Colony and People of Red
                               15   Mountain both represented in their reply in support of the motion to intervene that they
                               16   would adhere to the existing briefing schedule agreed to by then existing parties and
                               17   adopted by the Court. (ECF No. 54). In their representation that they would adhere to
                               18   that schedule they further represented to this Court their understanding that the Federal
                               19   Defendants may require additional time to submit the administrative record on their
                               20   new claims. (ECF No. 54 at 3: 4-7; 6:22-23). In granting the intervention the Court
                               21   noted it would mitigate potential prejudice asserted by Lithium Nevada by requiring
                               22   adherence to the existing schedule and then included that requirement in the Order.
                               23   (ECF 59 at 4:17-20, 9:15-16).
                               24          DATED this 05th day of August 2021
                               25
                                                                               By: /s/ Laura K. Granier
                               26
                                                                                  Laura K. Granier, Esq (SBN 7357)
                               27                                                 Erica K. Nannini, Esq (SBN 13922)
                                                                                  Holland & Hart LLP
                               28
                                                                                  2
                                    Case 3:21-cv-00080-MMD-CLB Document 59 Filed 08/05/21 Page 3 of 4



                                1                                         5441 Kietzke Lane, 2nd Floor
                                2
                                                                          Reno, Nevada 89511
                                                                          Tel: 775-327-3000
                                3                                         Fax: 775-786-6179
                                                                          lkgranier@hollandhart.com
                                4                                         eknannini@hollandhart.com
                                5
                                                                          Hadassah M. Reimer, Esq
                                6                                         (Wyo. Bar No. 6-3825)
                                                                          Admitted Pro Hac Vice
                                7
                                                                          Holland & Hart LLP
                                8                                         P.O. Box 68
                                                                          Jackson, WY 83001
                                9                                         Tel: 307-734-4517
                               10                                         Fax: 307-739-9544
                                                                          hmreimer@hollandhart.com
                               11
                                                                          Attorneys for Defendant-Intervenor
                               12
                                                                          Lithium Nevada Corp.
5441 KIETZKE LANE, SUITE 200




                               13
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14

                               15

                               16

                               17

                               18
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                         3
                                    Case 3:21-cv-00080-MMD-CLB Document 59 Filed 08/05/21 Page 4 of 4



                                1                                          Certificate of Service

                                2          I hereby certify that on August 05, 2021, I filed the foregoing using the United States District
                                3   Court CM/ECF, which caused all counsel of record to be served electronically.
                                4
                                                                                          /s/ Laura K. Granier
                                5
                                                                                          Laura K. Granier, Esq (SBN 7357)
                                6

                                7

                                8

                                9
                               10

                               11

                               12
5441 KIETZKE LANE, SUITE 200




                               13
    HOLLAND & HART LLP

    RENO, NV 89511-2094




                               14

                               15

                               16

                               17

                               18
                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                      4
